UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2061


ALAJUAN ROBINSON; REGGIE ROBINSON EL,

                     Plaintiffs - Appellants,

              v.

SERGEANT PINTEZ, Monongalia County Sheriff’s Dept., in his individual and
official capacities; J.D. MORGAN, Monongalia County Sheriff’s Dept., in his
individual and official capacities; JOHN DOE, tow truck driver WaterFront Towing
LLC, in his individual and official capacities,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:18-cv-00151-TSK-MJA)


Submitted: February 28, 2020                                      Decided: March 6, 2020


Before MOTZ, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alajuan Robinson, Reggie Robinson El, Appellants Pro Se. Keith C. Gamble, PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC, Morgantown, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alajuan Robinson and Reggie Robinson El appeal the district court’s order

accepting in part the recommendations of the magistrate judge, denying Robinson and

Robinson El’s motion to remand the action to state court, and granting Defendants’ motion

to dismiss Robinson and Robinson El’s 42 U.S.C. § 1983 (2018) complaint. We have

reviewed the record and find no reversible error. Accordingly, we deny Robinson and

Robinson El’s motion for appointment of counsel and affirm for the reasons stated by the

district court. Robinson v. Pintez, No. 1:18-cv-00151-TSK-MJA (N.D.W. Va. Sept. 10,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2